10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

KENNETH V..,! Case No. 5:18-cv-00822-MAA
Plaintiff,
MEMORANDUM DECISION AND
V. ORDER REVERSING DECISION OF
THE COMMISSIONER AND
REMANDING FOR FURTHER
ANDREW M. SAUL ADMINISTRATIVE PROCEEDINGS

Commissioner of Social Security,

Defendant.

 

 

 

 

On April 20, 2018, Plaintiff filed a Complaint seeking review of the
Commissioner’s final decision denying his applications for disability insurance
benefits and supplemental security income pursuant to Titles II and XVI of the
Social Security Act. This matter is fully briefed and ready for decision. For the
reasons discussed below, the Commissioner’s final decision is reversed, and this

matter is remanded for further administrative proceedings.

 

| Plaintiff's name is partially redacted in accordance with Federal Rule of Civil

Procedure 2(c)(2X ) and the recommendation of the Committee on Court

Administration and Case Management of the Judicial Conference of the United
tates.

* The Commissioner of Social Security is substituted as the Defendant pursuant to
Federal Rule of Civil Procedure 25(d).

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

ADMINISTRATIVE BACKGROUND

On December 24, 2013, Plaintiff protectively filed applications for disability
insurance benefits and supplemental security income, alleging disability beginning
on January 24, 2011. (Administrative Record [AR] 29, 1981, 1994.) Plaintiff
alleged disability because of a torn rotator cuff in his right shoulder, high blood
pressure, torn ligaments, an inability to lift, and severe headaches. (AR 1981,
1994.) After the applications were denied initially and on reconsideration, Plaintiff
requested a hearing before an Administrative Law Judge (“ALJ”). (AR 29, 2027-
28.) Ata hearing held on February 4, 2016, at which Plaintiff appeared with
counsel, the ALJ heard testimony from Plaintiff, a medical expert, and a vocational
expert. (AR 1930-78.)

In a decision issued on April 28, 2016, the ALJ denied Plaintiffs claim after
making the following findings pursuant to the Commissioner’s five-step evaluation.
(AR 29-41.) Plaintiff had not engaged in substantial gainful activity since his
alleged onset date of January 24, 2011. (AR 31.) He had the following severe
impairments: “right shoulder tear/impingement; left shoulder pain; lumbar strain;
organic brain disorder (possible stroke or withdraw seizures); mood
disorder/depression as per [the Department of Veterans Affairs (“V.A”)]; and
personality disorder and substance abuse in remission as per [Plaintiffs]
testimony.” (/d.) He did not have an impairment or combination of impairments
that met or medically equaled the requirements of one of the impairments from the
Commissioner’s Listing of Impairments. (AR 32.) He had a residual functional
capacity to perform less than the full range of light work. (AR 33.) Based on this
residual functional capacity, Plaintiff would be unable to perform his past relevant
work as an electrician/journeyman. (AR 39.) However, he could perform other
work in the national economy, specifically, the occupations of garment sorter and
assembler of small products. (AR 40.) Accordingly, the ALJ concluded that
Plaintiff was not disabled as defined by the Social Security Act. (AR 41.)

2

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

When he requested review by the Appeals Council, Plaintiff submitted
several pages of additional evidence. (AR 46-1978.) On March 8, 2018, the
Appeals Council denied Plaintiff’s request for review. (AR 1-8.) Thus, the ALJ’s

decision became the final decision of the Commissioner.

DISPUTED ISSUE
The parties raise the following disputed issue: whether the ALJ properly
considered the report of a vocational rehabilitation counselor from the VA. (ECF

No. 31, Parties’ Joint Stipulation [“Joint Stip.”] at 4.)

STANDARD OF REVIEW

Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s final
decision to determine whether the Commissioner’s findings are supported by
substantial evidence and whether the proper legal standards were applied. See
Treichler v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1098 (9th Cir.
2014). Substantial evidence means “more than a mere scintilla” but less than a
preponderance. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter
v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). Substantial evidence is “such
relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Richardson, 402 U.S. at 401. The Court must review the record as a
whole, weighing both the evidence that supports and the evidence that detracts from
the Commissioner’s conclusion. Lingenfelter, 504 F.3d at 1035. Where evidence is
susceptible of more than one rational interpretation, the Commissioner’s
interpretation must be upheld. See Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.
2007).
M1
MH
H/

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

DISCUSSION
A. Lay Witness’s Statement.

1. Legal Standard.

Plaintiff challenges the ALJ’s consideration of a report written by Stephen
Long, a vocational rehabilitation counselor at the VA. (Joint Stip. at 6; see also AR
1579-80, 2430.) According to the regulations in effect when Plaintiff filed his
applications, a vocational rehabilitation counselor is not classified as an acceptable
medical source, but rather is classified as an “other” source within a class of lay
witnesses that includes counselors, developmental center workers, social workers,
and relatives, among others. See 20 C.F.R. §§ 404.1513(d) (2013), 416.913(d)
(2013).

“In determining whether a claimant is disabled, an ALJ must consider lay
witness testimony concerning a claimant’s ability to work.” Bruce v. Astrue, 557
F.3d 1113, 1115 (9th Cir. 2009) (quoting Stout v. Commissioner, Social Sec.
Admin., 454 F.3d 1050, 1053 (9th Cir. 2006)) (internal quotation marks omitted).
Indeed, an ALJ is “required to consider and comment upon competent lay
testimony, as it concerned how [a claimant’s] impairments impact his ability to
work.” Bruce, 557 F.3d at 1115. Such testimony “cannot be disregarded without
comment.” Jd. (quoting Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996)
(internal quotation marks omitted)). See also Taylor v. Comm’r of Social Sec.
Admin., 659 F.3d 1228, 1234 (9th Cir. 2011) (recognizing that an ALJ must
“provide specific, germane reasons for discounting lay witness testimony”).

However, an ALJ’s failure to provide germane reasons to reject a lay
witness’s statement may be harmless error. See Molina v. Astrue, 674 F.3d 1104,
1122 (9th Cir. 2012). An ALJ’s failure to state any reasons at all to reject a lay
witness’ statement may be harmless error where the lay witness “does not describe
any limitations not already described by the claimant, and the ALJ’s well-supported

reasons for rejecting the claimant’s testimony apply equally well to the lay witness

4

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

testimony.” See id. at 1117. Similarly, an ALJ’s statement of reasons that are
legally insufficient to reject a lay witness’s statement may be harmless error if the
lay witness’s statement is similar to the claimant’s testimony, which the ALJ
properly discredited. See, e.g., Sievers v. Berryhill, 734 F. App’x 467, 470 (9th Cir.
2018); Watkins v. Commissioner of Social Sec. Admin., 611 F. App’x 903, 904 (9th
Cir. 2015).

2. Background.

In January 2011, while he was working as an electrician, Plaintiff injured his
right shoulder, right arm, upper back, and neck when he tried to pick up a 200-
pound transformer. (AR 2295.) In December 2012, Plaintiff had surgery on his
right shoulder. (AR 2266.)

In December 2013, Plaintiff was hospitalized for two weeks for alcohol
withdrawal and “significant deconditioning.” (AR 2339.) In June 2014, a
neuropsychological evaluation revealed that Plaintiff had a “Mild Neurocognitive
Disorder due to multiple etiologies,” which VA physicians interpreted to mean that
his “ability to learn and retain new information over time is within the impaired
range of functioning.” (AR 2431; see also AR 2432.) Plaintiff also has a VA
disability rating of 50 percent based on a mood disorder. (AR 2439.)

In July 2014, Mr. Long, the vocational rehabilitation counselor at the VA,
submitted a statement about Plaintiff's medical history and employment prospects.
(AR 1579-80, 2430.) In pertinent part, Mr. Long wrote that Plaintiff's physical
impairments, relating to his 2011 workplace accident, resulted in limited function of
the shoulder that prevents overhead work. (AR 1579.) Mr. Long also wrote that
Plaintiff's psychological impairments included depression and substance abuse
disorders in remission, which had side effects such as chronic headaches and loss of
short-term and long-term memory. (/d.) With respect to Plaintiff’s ability to work,
Mr. Long wrote the following:

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29
26
27

28

 

 

[Plaintiffs] [history of traumatic brain injury] and difficulty as a

historian in addition to his lack of experience outside of electrical and

air conditioning fields suggest his access to the labor market is very

limited. His chronic [headaches] which affect concentration also

compromise his ability to [return to work]. [Plaintiff] has current,
marketable skills, .. . but his physical limitations from [the right]

shoulder restrict [him] from returning to his career as an electrician.

While his memory-concentration issues secondary to [a traumatic

brain injury] and [headaches] impact his ability to pursue alternative

career paths. [Plaintiff] is not considered a candidate for formal

vocational rehabilitation counseling at this time or capable of returning

to competitive employment. He may be a candidate for avocational

activities at the medical center to occupy his time with more health

enhancing activity.
(AR 1580, 2430.)

Thus, Mr. Long recommended that Plaintiff eventually be considered for
vocational rehabilitation therapy activities such as gardening, lapidary work, and
computer clinics. (/d.) In January 2015, Plaintiff began vocational rehabilitation
therapy activities at the VA by enrolling in a woodworking clinic. (AR 1260,
1273.) Plaintiffs performance in the woodworking clinic consistently was rated as
“good.” (AR 816, 825, 852, 920, 939, 957, 974, 1003, 1024, 1058, 1079, 1102,
1161, 1194, 1247.)

In his decision, the ALJ described and assessed Mr. Long’s statement as
follows:

The next opinion considered is from Steve Long, M.S.,
vocational rehab counselor. In a partial report signed in July 2014, Mr.

Long concluded that [Plaintiffs] limitations from right shoulder

restrict [Plaintiff] from returning to his career as an electrician.

6

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Furthermore, [Plaintiff's] memory, concentration, issues secondary to

[traumatic brain injury] and headaches affect his ability to pursue

alternative career paths. He is not considered capable of returning to

competitive employment. [AR 2430.] The undersigned gives the

opinion of [Mr.] Long [sic], as the opinion is not from an acceptable

medical source. (20 C.F.R. 404.1513(a)(e) and 416.913(a)(e)).

(AR 38.)

The ALJ characterized Mr. Long’s statement as “a partial report” (AR 38)
because Plaintiff had submitted only one page of it to the ALJ (AR 2430). Plaintiff
later submitted the complete report, consisting of two pages, for the first time to the
Appeals Council. (AR 1579-80.) The Appeals Council’s order in response was
somewhat ambiguous about whether Mr. Long’s complete report was incorporated
into the record, because the order stated both that the new evidence “does not show
a reasonable probability that it would change the outcome of the decision” but also
that the Appeals Council “did not consider and exhibit this evidence.” (AR 2.)
However, the Court concurs with the decisions of other district courts in the Ninth
Circuit that the most plausible interpretation of the Appeals Council’s language is
that the new evidence was incorporated into the record. See, e.g., McLaughlin v.
Saul, 2019 WL 3202806, at *5 (E.D. Cal. July 16, 2019) (collecting cases).
Because the Appeals Council incorporated the complete report into the record, the
Court considers it in reviewing the ALJ’s decision for substantial evidence. See
Brewes v. Commissioner of Social Sec. Admin., 682 F.3d 1157, 1163 (9th Cir.
2012).

3. Analysis.
The ALJ stated that he “gives the opinion of [Mr.] Long, as the opinion is not
from an acceptable medical source.” (AR 38.) The ALJ’s assessment is missing a

critical phrase and thus omits the ALJ’s finding as to how much weight he afforded

7

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

to the lay witness’s statement. However, even assuming that the ALJ intended to
state that he had given Mr. Long’s opinion “no weight” or “little weight,” the ALJ’s
reason for doing so was not legally sufficient.

The only reason the ALJ stated to reject Mr. Long’s statement was that it “is
not from a medical source.” (AR 38.) But a lay witness’s status as a non-medical
source is an improper ground to disqualify him from offering a statement about a
claimant’s ability to work. See Bruce, 557 F.3d at 1116 (“A lay person, .. . though
not a vocational or medical expert, was not disqualified from rendering an opinion
as to how [the claimant’s] condition affects his ability to perform basic work
activities.”); Haagenson v. Colvin, 656 F. App’x 800, 802 (9th Cir. 2016) (“The
only reason the ALJ offered for rejecting their [lay] opinions is that they are not
‘acceptable medical sources’ within the meaning of the federal regulation.
However, the regulation already presumes that nurses and counselors are non-
acceptable medical sources, yet still requires the ALJ to consider them as ‘other
sources.””); see also Hayes v. Berryhill, 721 F. App’x 648, 651 (9th Cir. 2018)
(finding erroneous an ALJ’s rejection of a vocational counselor’s report because he
was not an acceptable medical source, but also concluding that the error was
harmless). Thus, this was not a germane reason to reject Mr. Long’s statement.
Although the Commissioner states other possible reasons for rejecting Mr. Long’s
statement (Joint Stip. at 10-12), the Court may not consider them because the ALJ
did not state those reasons. See Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir.
2003) (“We are constrained to review the reasons the ALJ asserts.”).

The failure to state a germane reason to reject Mr. Long’s lay witness
statement was not harmless error. See Molina, 674 F.3d at 1115. Mr. Long’s
statement was not substantively similar to Plaintiff’s testimony, but rather was
broader. Thus, the ALJ’s reasons for rejecting Plaintiff's testimony (assuming they

were clear and convincing) would not have applied as well to Mr. Long’s statement.

For example, Mr. Long’s conclusion that Plaintiff's employment prospects were

8

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

“very limited” (AR 1580) was based on his specialized knowledge of vocational
rehabilitation and the labor market, a foundation that Plaintiff lacked. Moreover,
Mr. Long clearly linked Plaintiffs limited employment prospects, particularly from
a mental standpoint, to Plaintiff’s difficulties as a historian, his deficits in
concentration and memory, and his chronic headaches. (AR 1580.) In comparison,
Plaintiffs testimony was vague: he was unfamiliar with the medical evidence and
had difficulty articulating clearly what his limitations, particularly his mental
limitations, were and why they rendered him incapable of any work. (AR 1953-
60.)

Because Mr. Long’s statement was qualitatively dissimilar from Plaintiffs
testimony, and because the ALJ’s reasons for rejecting Plaintiff's testimony were
not responsive to the grounds for Mr. Long’s statement, the error in the assessment
of Mr. Long’s statement was not rendered harmless by the ALJ’s findings on the
whole. See Burns v. Berryhill, 731 F. App’x 609, 613 (9th Cir. 2018) (finding an
ALJ’s error in assessing lay testimony was not harmless where the lay witness
attested to a number of limitations beyond those reported by the claimant himself);
see also Nowling v. Colvin, 813 F.3d 1110, 1122 (8th Cir. 2016) (declining to find
harmless an ALJ’s failure to consider lay evidence where it “is neither redundant
with [the claimant’s] testimony, nor is it discredited by the same evidence that

purportedly discredits [the claimant’s] testimony”). Thus, reversal is warranted.

B. Remand for further administrative proceedings.

Ninth Circuit case law “precludes a district court from remanding a case for
an award of benefits unless certain prerequisites are met.” Dominguez v. Colvin,
808 F.3d 403, 407 (9th Cir. 2015) (citations omitted). “The district court must first
determine that the ALJ made a legal error, such as failing to provide legally
sufficient reasons for rejecting evidence.” Jd. “If the court finds such an error, it

must next review the record as a whole and determine whether it is fully developed,

9

 
10
Li
12
L3
14
LS
16
17
18
19
20
21
22
Z3
24
25
26
27

28

 

 

is free from conflicts and ambiguities, and all essential factual issues have been
resolved.” Jd. (citation and internal quotation marks omitted).

Although the Court has found an absence of germane reasons to discredit the
lay witness’s statement that was not harmless error, the record on the whole is not
fully developed, and essential factual issues remain outstanding. The discredited
evidence raises factual conflicts about Plaintiff's level of functioning that “should
be resolved through further proceedings on an open record before a proper
disability determination can be made by the ALJ in the first instance.” See Brown-
Hunter, 806 F.3d at 496; see also Treichler, 775 F.3d at 1101 (stating that remand
for an award of benefits is inappropriate where “there is conflicting evidence, and
not all essential factual issues have been resolved”) (citation omitted); Strauss v.
Commissioner of the Social Sec. Admin., 635 F.3d 1135, 1138 (9th Cir. 2011)
(same where the existing record does not clearly demonstrate that the claimant is
disabled within the meaning of the Social Security Act).

Therefore, based on its review and consideration of the entire record, the
Court has concluded on balance that a remand for further administrative
proceedings pursuant to sentence four of 42 U.S.C. § 405(g) is warranted here. It is

not the Court’s intent to limit the scope of the remand.

ORDER
It is ordered that Judgment be entered reversing the decision of the
Commissioner of Social Security and remanding this matter for further

administrative proceedings.

DATED: August |4 , 2019

 

 

 
